Title: To Thomas Jefferson from Albert Gallatin, 15 February 1809
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        15 Feb. 1809
                     
                  
                  Van Pradelles register is dead
                  Persons recommended
                  Grymes dist. atty. with 600 dollars only
                  Robertson Secy. 2000 dollars & Commr.
                  Johnson—
                  Lewis judge & Commisr.
                  
                           
                  
                  I think that Grymes is entitled to the preference; for if Robertson be appointed & Grymes made Commr. in his place, it will be a mere temporary appointmt. and Robertson would have two better permanent offices. The Register & Dist. Atty. united offices will be only 1100 dollars.
                  
                     A. G.
                  
               